COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE

Appellate case name:    Gary L. Milburn v. Tiffany C. Hill

Appellate case number: 01-22-00105-CV

Trial court case number:    18-DCV-253121

Trial court:            387th District Court of Fort Bend County

       The Court’s records indicate that your notice of appeal on the merits of the
underlying case may not have been timely filed. See TEX. R. APP. P. 26.1 (requiring notice
of appeal to be filed within thirty days after date judgment is signed). A motion for
extension of time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by rule 26.1, but within the 15-day extension
period provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617–18 (Tex. 1997). The appellant must, however, offer a reasonable
explanation for failing to file the notice of appeal in a timely manner. See TEX. R. APP. P.
10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).

       Accordingly, the Court has directed me to notify you that unless, within 10 days of
the date of this notice, you respond in writing, providing a reasonable explanation for
untimely filing the notice of appeal, your appeal may be dismissed. See TEX. R. APP. P.
42.3(a), (c).


Clerk’s Signature: __/s/ Christopher A. Prine_______
                      Clerk of the Court

Date: April 12, 2022